Citation Nr: 1034152	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  08-07 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to Dependents' Educational Assistance benefits under 
Chapter 35, 
38 United States Code. 





ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  
He died on August [redacted], 2003, and the appellant in this matter is 
the Veteran's stepdaughter.  

This case was previously before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2007 decision by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO) Educational Center in Muskogee, Oklahoma.  
The case was remanded by the Board for additional development in 
February 2010.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In April 2010, the appellant requested a hearing at the RO before 
a Veteran's Law Judge.  Accordingly, the case is REMANDED for the 
following action:

Schedule the appellant for a hearing at 
the RO before a Veteran's Law Judge 
pursuant to the provisions of 38 U.S.C.A. 
§ 7107(d) (West 2002).  The appellant must 
be notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


